Citation Nr: 0112978	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of Agent Orange exposure in 
service.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1962 
to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 1997 and 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issue of entitlement to service connection for diabetes 
mellitus, claimed as a residual of Agent Orange exposure in 
service, has been added above.  The veteran has previously 
asserted this claim.  The evidence of record reveals that the 
veteran is diagnosed with diabetes mellitus, and there is 
competent medical evidence of record which relates the 
veteran's complaints of peripheral neuropathy to his diabetes 
mellitus.  As such, these issues are inextricably 
intertwined.  Moreover, final VA regulations are pending 
which would permit service connection for diabetes mellitus 
on the basis of exposure to Agent Orange during service.  
Therefore, the issues involving service connection are the 
subject of a remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to his claim for an increased rating for hypertension. 

2.  The veteran's service-connected hypertension is 
manifested by diastolic blood pressure predominantly 
predominantly 100 or more but not predominanlty 110 or more.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), amended by 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

At this point the Board must address a specific assertion 
made by the veteran.  On a VA Form 9 dated in April 2000 the 
veteran stated that "hypertension; I believe the initial 
disability [rating] should have been at least 20%, based on 
the reading taken on 4-30-85."  Review of the record reveals 
that a January 1986 rating decision granted service 
connection for hypertension at a 10 percent disability rating 
effective July 1985.  The veteran was notified of this 
decision by a February 1986 letter.  The veteran did not file 
a notice of disagreement to the January 1986 rating decision 
and did not voice disagreement with the initial disability 
rating assigned.  As such, the January 1986 RO rating 
decision assigning an initial 10 percent disability rating 
for the veteran's service-connected hypertension is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).  The next 
communication received from the veteran with respect to his 
service-connected hypertension is a written statement 
received at the RO in March 1997.  It states that "I am 
presently rated 10% for my service-connected condition 
[hypertension] and would like to submit the attached 
treatment records to support a possible reevaluation of my 
condition."  The veteran did not timely appeal the initial 
rating of his service-connected hypertension.  The issue 
currently on appeal is entitlement to an increased rating for 
hypertension. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the veteran is aware 
that hypertension is rated in accordance with blood pressure 
readings, he has been provided the appropriate rating 
regulations, and the RO has obtained the veteran's VA medical 
treatment records which provide numerous blood pressure 
readings necessary to rate the veteran's service-connected 
hypertension.  The Board finds that the veteran is not 
prejudiced by appellate review at this time without initial 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records reveal that he was 
diagnosed with hypertension during service.  This diagnosis 
was confirmed at a VA examination conducted in August 1985.  
At this examination the veteran's blood pressure was 140/95, 
and he was noted to be on anti-hypertensive medication.  

The RO has obtained a considerable volume of VA medical 
treatment records. These records contain numerous entries 
where the veteran's blood pressure was recorded.  In October 
1986 the veteran's blood pressure was 140/100.  On November 
6, 1986 the veteran's blood pressure was 142/104, while on 
November 25 it was 160/100.  On January 15, 1987 his blood 
pressure was 142/86.  In July 1987 the veteran's blood 
pressure was 150/88.  In November 1987 his blood pressure was 
164/94.  On December 17, 1987 the veteran's blood pressure 
was 140/90, while in January 1988 blood pressure was 157/94.

In November 1988 the veteran's blood pressure was 152/108.  
However, this treatment record also notes that the veteran 
had been out of medication for 2 and a half months.  A March 
1989 treatment record revealed blood pressure readings of 
162/110 and notes that the veteran's hypertension was in poor 
control possibly due to poor compliance with medication.  In 
June 1989 the veteran's blood pressure was 152/100.  A 
December 1990 record reveals that the veteran's blood 
pressure was 196/114 and that he had a long history of non-
compliance with his medication.  

A March 1991 VA treatment record reveals that the veteran's 
blood pressure was 170/106.  This record also reveals that 
the veteran's anti-hypertensive medication was being changed.  
In April 1991 the veteran's blood pressure was down to 150/84 
with an assessment of controlled hypertension.  In October 
1991 the veteran's blood pressure was 142/94; his medication 
was changed again.  In November 1991 his blood pressure was 
back up to 170/100, and in December 1991 it climbed to 
178/112.  A January 1992 treatment record reveals blood 
pressure readings of 166/100, 160/110, and 160/102.  In April 
1992 his blood pressure was 162/86 and 160/90.  In July 1992 
the veteran's blood pressure was 160/98 and 160/100.  In 
September 1992 the veteran's recorded blood pressure was 
170/90.

In February 1993 the veteran's blood pressure was 158/78 and 
182/90; in August 1993 it was 150/78.  In November 1994 his 
blood pressure was 144/80.  In December 1994 blood pressure 
readings of 146/94 and 120/70 were recorded.  In April 1995 
the veteran had a blood pressure of 170/100; in May 1995 it 
was 172/100 (right) and 160/100 (left); in July 1995 it was 
154/92; and, in December 1995 blood pressure was 170/92.

In January 1996 the veteran's blood pressure was 158/96, 
while in July 1996 it was 186/96.  In August 1996 the 
veteran's blood pressure had climbed to 170/100, but it was 
back down to 144/90 in October 1996.  Also in October 1996, 
when seen at the Primary Care Clinic, his blood pressure was 
150/94 and it was noted that the "pt did not take BP meds."  
In November 1996 blood pressure readings were 130/80 and 
150/91, while in December 1996 it was 150/90.

In January 1997 the veteran's blood pressure was taken 
multiple times.  It was:  200/120, 196/124, 170/102, 168/100, 
and 150/90.  In February 1997 the veteran's blood pressure 
was recorded at 180/110 and 190/110.  In March 1997 it was 
190/94, 180/80, 170/110, and 180/100.  In April 1997 the 
veteran's blood pressure was monitored at 160/92, 160/100, 
174/84, and 154/84.  In July 1997 the veteran's blood 
pressure was 164/90 and 140/86.  In August 1997 his blood 
pressure was 154/100 and 148/90.  In September 1997 blood 
pressure was recorded as 140/80 and 130/60.  The veteran 
reported readings at home ranging from 156/92 to 171 /106.  
In December 1997 his blood pressure was 176/94.  In March 
1998 the veteran's blood pressure was recorded at 164/110, 
while in April 1998 it was 170/100

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
hypertensive vascular disease was changed during the course 
of the veteran's appeal.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), with 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  In this case, the RO reviewed 
the veteran's claim under the new rating criteria and 
provided the veteran with the new criteria in a February 2000 
Statement of the Case.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, in view of the discussion that 
follows finding that the new criteria are more favorable to 
the veteran, the Board concludes that he will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

Under the prior rating schedule for hypertension, a 10 
percent disability contemplated diastolic pressure 
predominantly 100 or more.  A 20 percent rating contemplated 
diastolic pressure predominantly 110 or more with definite 
symptoms.  A 40 percent rating contemplated diastolic 
pressure predominantly 120 or more with moderately severe 
symptoms.  A 60 percent rating, the highest rating assignable 
under this code, contemplated diastolic pressure 
predominantly 130 or more and severe symptoms.  38 C.F.R. 
Part 4, § 4.104, Diagnostic Code 7101 (1997).  The rating 
schedule also provided that "the 40 percent and 60 percent 
ratings under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings."  38 C.F.R. 
Part 4, § 4.104, Diagnostic Code 7101, Note 1 (1997).  "When 
continuous medication is show necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."  38 C.F.R. Part 4, § 4.104, Diagnostic 
Code 7101, Note 2 (1997).

Under the current rating schedule the 10 percent disability 
rating contemplates "diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control."  A 20 percent rating 
contemplates "diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more."  A 40 
percent rating contemplates diastolic pressure predominantly 
120 or more.  A 60 percent rating, the highest rating 
assignable under this code, contemplates diastolic pressure 
predominantly 130 or more.  38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101 (2000).  The guidance provided by the 
current rating schedule states that "hypertension or 
isolated systolic hypertension must be  confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
Part 4, § 4.104, Diagnostic Code 7101, Note 1 (2000).

In the present case the current rating schedule is more 
advantageous to the veteran, because it provides for rating 
criteria for both systolic and diastolic blood pressure 
reading rather than only criteria for diastolic readings.  
Review of the evidence of record reveals that the veteran 
does not meet the criteria for a rating in excess of the 
current assigned 10 percent rating.  There are only 10 
diastolic blood pressure readings of 110 or more and 2 of 120 
or more.  There is also a single systolic blood pressure 
reading of 200.  The veteran's diastolic blood pressure is 
not predominantly 110 or more, nor is his systolic blood 
pressure predominantly 200 or more.  As such, the 
preponderance of the evidence is against the veteran claim 
for an increased rating for his service-connected 
hypertension.  


ORDER

An increased rating for hypertension is denied.  


REMAND

As noted in the introduction section above, the veteran's 
claim for service connection for peripheral neuropathy as a 
residual of Agent Orange exposure is inextricably intertwined 
with the issue of entitlement to service connection for 
diabetes mellitus as a residual of Agent Orange.  There is 
competent medical evidence of record which reveals that the 
veteran has a diagnosis of diabetes mellitus.  There is 
medical evidence of record relating his peripheral neuropathy 
to his diabetes mellitus.  Finally, the evidence of record 
reveals that the veteran served in Vietnam during the Vietnam 
era.  VA regulations permitting presumptive service 
connection for diabetes mellitus on the basis of Agent Orange 
exposure are currently under consideration.  Final 
regulations should be published shortly.  The RO needs to 
adjudicate the veteran's claim for service connection for 
diabetes mellitus under the new regulations when they are 
published. 

Accordingly, this case is REMANDED for the following:

1.  With respect to the claim for diabetes 
mellitus as a result of Agent Orange 
exposure, the RO should hold adjudication 
in abeyance until final regulations are 
published regarding diabetes mellitus as a 
presumptive Agent Orange related disease.  
Subsequently, the RO should adjudicate the 
veteran's claim in accordance with the new 
regulations and also consider the claim 
for service connection for peripheral 
neuropathy in light of the result of the 
adjudication of the diabetes mellitus 
issue.  

2.  If, after review of the evidence and 
consideration of the final rule 
designating diabetes mellitus as a 
presumptive Agent Orange related disease, 
the RO denies service connection for 
diabetes mellitus or for any other 
benefit, then the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO must 
also meet the duty to assist requirements 
and obtain the veteran's missing service 
medical records.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

 


